OPINION
BROWN, Commissioner.
This is an appeal from a bond forfeiture judgment. Appellant was surety on the bonds of four different principals whose bonds were forfeited. The four matters were consolidated into one forfeiture suit in which the surety was the only defendant. Although the record reflects many deficiencies, the State has confessed error in that in none of the forfeiture proceedings was the principal made a party. Since this is fatal to the judgment (Joe’s Bonding Company v. State of Texas, Tex.Cr.App., 481 S.W.2d 145), there is no need to discuss the matter further.
The judgment is reversed and the cause remanded.
Opinion approved by the Court.
DOUGLAS, J., not participating.